Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 93-112, as originally filed 17 MAR. 2021, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 MAR. 2021 and 02 NOV. 2022 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, Cite no. 1 and 2 in the "Non-Patent Literature Documents" section of the IDS filed 02 NOV. 2022 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no complete copy appears to have been provided.  The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.83 or 1.84 because of the following informalities:
The drawings fail to show the following as described in the specification:
"one or more recessed pockets 1123b-f" ("[0057]") has/have not been explicitly pointed out
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 104 and 111 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 104 ln. 1-3: after "The expansion joint" —which has been disclosed as comprising a foam strip and an elongated gasket— the recitation(s) of ”width selected to accommodate expansion joints” is vague, indefinite, and confusing as being unclear. It is unclear how an element (gasket) of as assembly (joint) can be selected to accommodate an assembly within which the element is already included. 
	For the purposes of examination, the later recitation of "expansion joints" (ln. 2) and "expansion joint" (ln. 3) will be interpreted as --spaces between substrates-- and --space between substrates--

Cl. 104 ln. 3: the recitation of "the nominal width" is vague, indefinite, and confusing as being unclear, having not been heretofore introduced. It is suggested to use the phrase --a-- "nominal width" and has been interpreted as such.

Cl. 111 ln. 2: after "first and second lateral end portions… are bonded to the lateral" the recitations "surfaces" is vague, indefinite, and confusing as being unclear which of the previously introduced "lateral end surfaces", "lateral side surfaces" are being referred to, or if a new "lateral surface" is being introduced. 
For examination purposes, it is suggested to introduce the phrase --side and/or end-- and this claim was interpreted by the Examiner as such. 

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 93, 94, 98, 102, 104, 110 and 112 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Hagen US 6491468 B1.
As per claim 93 Hagen teaches an expansion joint (see FIG. 2; this is considered exemplary) comprising: 
a foam strip (backer 16 FIG. 2) having first and second lateral side surfaces (see hidden leftward facing and visible rightward facing side surfaces of element 16, FIG. 1) extending axially outward to an outer edge surface (see side surfaces as above identified, FIG. 1); and 
an elongated gasket (elastomeric sealing strip 18, FIG. 1) having a laterally expandable portion (elastomeric sealing strip 18, FIG. 1; note "elastomeric" is recognized as "laterally expandable" as broadly claimed) adhered (see "adhesive in the middle section 20 holds the strip 18 to the backer" 3:23-25) to the outer edge surface of the foam strip (backer 16 FIG. 2), 
the laterally expandable portion (elastomeric sealing strip 18, FIG. 1) extending between first and second lateral end portions (see leftmost/rightmost end portion of 18, FIG. 1) each defining at least one of a laterally outward facing bonding surface  and an axially inward facing bonding surface (see "flap 19 which is not attached to the backer and which provides an adhesive area" 3:21; this is recognized as a "bonding surface" as broadly claimed), 
the at least one bonding surface being spaced apart axially outward (see "axially outward" or "above", FIG. 1) from the corresponding one of the first and second lateral side surfaces (see hidden leftward facing and visible rightward facing side surfaces of element 16, FIG. 1) of the foam strip (backer 16 FIG. 2). 

As per claim 94 Hagen teaches the limitation according to claim 93, wherein the outer edge surface of the foam strip (backer 16 FIG. 2) is a substantially planar surface (see FIG. 1; at least the one exemplary rightward facing surface is recognized as "substantially planar"). 

As per claim 98 Hagen teaches the limitation according to claim 93, wherein the foam strip (backer 16 FIG. 2) comprises at least one of polyurethane (see "open cell polyurethane foam" 3:22), polyethylene, acrylics, silicone, polyester, and polyether foam materials. 

As per claim 102 Hagen teaches the limitation according to claim 93, wherein the first and second lateral end portions (see leftmost/rightmost end portion of 18, FIG. 1) of the elongated gasket (elastomeric sealing strip 18, FIG. 1) include laterally outward extending flange portions (see lower face of leftmost/rightmost end portions of 18, FIG. 1) defining axially inward facing bonding surfaces (see "flap 19 which is not attached to the backer and which provides an adhesive area" 3:21). 

As per claim 104 Hagen teaches the limitation according to claim 93, wherein the elongated gasket (elastomeric sealing strip 18, FIG. 1) has a nominal lateral width selected to accommodate [[expansion joints]] --spaces between substrates-- having width ranges from about 75% smaller to about 100% larger than [[the]] --a-- nominal width of the [[expansion joint]] --space between substrates-- (see "wider than the joint to be sealed" abstract; this is recognized as within the range as claimed because the range encompasses the precise size of the joint and a size marginally wider than the joint). 

As per claim 110 Hagen teaches an architectural joint system comprising: 
a first substrate (substrate 13, FIG. 1) having a lateral end surface extending axially outward to an outer surface; 
a second substrate (substrate 14, FIG. 1) having a lateral end surface facing the lateral end surface of the first substrate (substrate 13, FIG. 1) and extending axially outward to an outer surface; and 
an expansion joint (backer 16 and FIG. 2) compressed between the first substrate (substrate 13, FIG. 1) and the second substrate (substrate 14, FIG. 1), the expansion joint comprising: 
a foam strip (backer 16 and elastomeric sealing strip 18, FIG. 2) having first and second lateral side surfaces (see hidden leftward facing and visible rightward facing side surfaces of element 16, FIG. 1) extending axially outward to an outer edge surface recessed from the outer surfaces of the first and second substrates (substrate 13, 14, FIG. 1), 
the first lateral side surface engaging (see "engaging" FIG. 2) the lateral end surface of the first substrate (substrate 13, FIG. 1) and the second lateral side surface engaging (see "engaging" FIG. 2) the lateral end surface of the second substrate (substrate 14, FIG. 1); and 
an elongated gasket (elastomeric sealing strip 18, FIG. 1) having a laterally expandable portion (elastomeric sealing strip 18, FIG. 1) adhered (see "adhesive in the middle section 20 holds the strip 18 to the backer" 3:23-25) to the outer edge surface of the foam strip (backer 16 FIG. 2) and extending between first and second lateral end portions (see leftmost/rightmost end portion of 18, FIG. 1), 
the first lateral end portion being bonded to the first substrate (substrate 13, FIG. 1) at a location spaced apart (see "spaced" FIG. 2) axially outward from the first lateral side surface and the second lateral end portion being bonded to the second substrate (substrate 14, FIG. 1) at a location spaced apart axially outward from the second lateral side surface.

As per claim 112 Hagen teaches a method of installing an expansion joint between first and substrates (substrate 13, 14, FIG. 1) having opposed lateral end surfaces extending axially outward to outer surfaces, the method comprising: 
installing a pre-compressed foam strip (backer 16 FIG. 2) between the first and substrates (substrate 13, 14, FIG. 1), such that a first lateral side surface of the foam strip (backer 16 FIG. 2) engages the lateral end surface of the first substrate (substrate 13, FIG. 1), 
a second lateral side surface of the foam strip (backer 16 FIG. 2) engages the lateral end surface of the second substrate (substrate 14, FIG. 1), and an outer edge surface of the foam strip (backer 16 FIG. 2) is recessed from the outer surfaces of the first and second substrates (substrate 13, 14, FIG. 1); 
providing an elongated gasket (elastomeric sealing strip 18, FIG. 1) having a laterally expandable portion (elastomeric sealing strip 18, FIG. 1) extending between first and second lateral end portions (see leftmost and rightmost end portions of 18, FIG. 1); 
adhering (see "adhesive in the middle section 20 holds the strip 18 to the backer" 3:23-25) the laterally expandable portion (elastomeric sealing strip 18, FIG. 1) of the elongated gasket (elastomeric sealing strip 18, FIG. 1) to the outer edge surface of the foam strip (backer 16 FIG. 2); 
adhering (see "adhesive in the middle section 20 holds the strip 18 to the backer" 3:23-25) the first lateral end portion (see leftmost/rightmost end portion of 18, FIG. 1) of the elongated gasket (elastomeric sealing strip 18, FIG. 1) to the first substrate (substrate 13, FIG. 1); and 
adhering (see "adhesive in the middle section 20 holds the strip 18 to the backer" 3:23-25) the second lateral end portion (see leftmost/rightmost end portion of 18, FIG. 1) of the elongated gasket (elastomeric sealing strip 18, FIG. 1) to the second substrate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 95, 97, 106, and 109  rejected under 35 U.S.C. 103 as being unpatentable over Hagen in view of Witherspoon US 20150068139 A1.
As per claim 95, the primary reference of Hagen teaches the limitation according to claim 93, but fails to explicitly disclose:
wherein the outer edge surface of the foam strip is contoured to be closely received in a plurality of corrugations of the laterally expandable portion of the elongated gasket.
Witherspoon teaches such a contoured surface, specifically:
wherein the outer edge surface of the foam strip (foam 12, FIG. 1) is contoured to be closely received in a plurality of corrugations (see contoured surface and corrugations, as broadly claimed, exemplified by elastomer 14 and foam 12, FIG. 1) of the laterally expandable portion of the elongated gasket.
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Hagen by including the contoured surface and corrugations as taught by Witherspoon in order to improve the resistance to separation by way of increased strength and increased composite function because doing so would create a more reliable assembly.

As per claim 97 and 109, the primary reference of Hagen teaches the limitation according to claim 93, but fails to explicitly disclose:
wherein the laterally expandable portion of the elongated gasket includes a plurality of inverted U-shaped corrugations, and 
the laterally expandable portion includes downward projections received in corresponding channels in the outer edge surface of the foam strip. 
Witherspoon teaches such a contoured surface, specifically:
wherein the laterally expandable portion of the elongated gasket includes a plurality of inverted U-shaped corrugations (see U-shaped corrugations, as broadly claimed, exemplified by elastomer 14, FIG. 1), and 
the laterally expandable portion includes downward projections (see downward projections, as broadly claimed, exemplified by elastomer 14, FIG. 1) received in corresponding channels (see channels, as broadly claimed, exemplified by top surface of foam 12, FIG. 1) in the outer edge surface of the foam strip. 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Hagen by including the contoured surface and corrugations as taught by Witherspoon in order to improve the resistance to separation by way of increased strength and increased composite function because doing so would create a more reliable assembly.

As per claim 106, the primary reference of Hagen teaches the limitation according to claim 93, but fails to explicitly disclose:
wherein the laterally expandable portion includes a plurality of corrugations each having a lateral width of between about 1/4 inch and about 1-1/2 inches.
Witherspoon teaches such corrugations, specifically:
wherein the laterally expandable portion (elastomer 14, FIG. 1) includes a plurality of corrugations (see corrugations, as broadly claimed, exemplified in elastomer 14 at foam 12, FIG. 1) each 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Hagen by substituting the shape of the elastomeric sealing strip —to include corrugations— as taught by Witherspoon in order to improve the ability of the seal to adapt to expansions, namely, to accommodate a variety of gap sized.
Regarding the limitation of "a lateral width of between about 1/4 inch and about 1-1/2 inches" where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), therefore any typical size —including "a lateral width of between about 1/4 inch and about 1-1/2 inches"— would have been well within the range of a skilled artisan.

Claim 96 rejected under 35 U.S.C. 103 as being unpatentable over Hagen in view of Preston US 9435114 B1.
As per claim 96, the primary reference of Hagen teaches the limitation according to claim 93, but fails to explicitly disclose:
wherein the laterally expandable portion  of the elongated gasket includes a plurality of V-shaped corrugations. 
Preston teaches such plurality of V-shaped corrugations, specifically:
wherein the laterally expandable portion of the elongated gasket includes a plurality of V-shaped corrugations (see lower shape of gasket 18, FIG. 4). 
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Hagen by including the plurality of V-shaped corrugations as taught by Preston in order to improve the resistance to separation by way of increased strength and increased composite function because doing so would create a more reliable assembly.

Claim 99 rejected under 35 U.S.C. 103 as being unpatentable over Hagen in view of Baerveldt US 5130176 A.
As per claim	99, the primary reference of Hagen teaches the limitation according to claim 93, but fails to explicitly disclose:
wherein at least one of the first and second lateral side surfaces of the foam strip comprises a pressure sensitive adhesive.  
Baerveldt teaches a foam coated with pressure sensitive adhesive, specifically:
wherein at least one of the first and second lateral side surfaces of the foam strip comprises a pressure sensitive adhesive ("If desired, a pressure sensitive adhesive may be applied onto the outside surface of open celled foam layers 1" 3:24).  
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Hagen by including the pressure sensitive adhesive as taught by Baerveldt anywhere desired —including on the lateral side surfaces of the foam strip— in order to improve the resistance to separation by way of increased composite function because doing so would create a more reliable assembly.

Claim 100, 101 and 111 rejected under 35 U.S.C. 103 as being unpatentable over Hagen in view of PATRICE FR 2672914 A1 (Patrice).
As per claim 100 and 101, the primary reference of Hagen teaches the limitation according to claim 93, but fails to explicitly disclose:
wherein the at least one bonding surface of the first and second lateral end portions defines a recessed portion for receiving a sealant; and 
wherein the recessed portion includes a plurality of grooves. 
Patrice teaches a bridging device which interposes an adhesive to prevent separation, specifically:
wherein the at least one bonding surface of the first and second lateral end portions (see leftmost/rightmost end portion of bridging device 1, FIG. 1) defines a recessed portion (see portion left of rib 17 and right of reference character 3, FIG. 2) for receiving a sealant (adhesive 7, FIG. 2); and 
wherein the recessed portion includes a plurality of grooves (see spaces left of ribs 17 and right of reference character 3, FIG. 2; these are recognized as "grooves" as broadly claimed; note also "grooved to increase its adhesion" in "Description" of translation, attached).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Hagen by including the grooves in the sealing strip as taught by Patrice in order to increase adhesion of the strip to provide an assembly having an improved level of resistance to separation by way of increased strength and increased composite function because doing so would create a more reliable assembly.

As per claim 111 Hagen teaches the limitation according to claim 110 but fails to explicitly disclose:
wherein the first and second lateral end portions of the elongated gasket are bonded to the lateral --side and/or end-- surfaces of the first and second substrates.
Patrice teaches bonding of lateral end portions to the substrates, specifically:
wherein the first and second lateral end portions of the elongated gasket are bonded (adhesive 7, FIG. 2) to the lateral --side and/or end-- surfaces of the first and second substrates.
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Hagen by including the by including the adhesive at the end portions as taught by Patrice in order to increase adhesion of the strip to provide an assembly having an improved level of resistance to separation by way of increased strength and increased composite function because doing so would create a more reliable assembly.

Claim 103, 105, and 108 rejected under 35 U.S.C. 103 as being unpatentable over Hagen in view of Weber US 4127350 A.
As per claim 103, 105, and 108 the primary reference of Hagen teaches the limitation according to claim 93, but fails to explicitly disclose:
wherein the elongated gasket has an axial height of between about 1/4 inch and about 1-1/2 inches;
wherein the laterally expandable portion has a wall thickness of between about 0.03 inches and about 1/8 inches; and
wherein the at least one bonding surface of the corresponding ones of the first and second lateral end portions includes a pressure sensitive adhesive.
Weber teaches such obvious dimensions in a joint assembly, specifically:
wherein the elongated gasket has an axial height of between about 1/4 inch and about 1-1/2 inches (see "the webs 11 and 12 [have] a cross-sectional height of approximately 1/4 inch" 5:63);
wherein the laterally expandable portion has a wall thickness of between about 0.03 inches and about 1/8 inches (see "the webs 11 and 12 [have] a cross-sectional height of approximately 1/4 inch" 5:63); and
wherein the at least one bonding surface of the corresponding ones of the first and second lateral end portions includes a pressure sensitive adhesive (see "using for example a pressure sensitive adhesive" 5:39).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Hagen by including the dimensions of the cover as claimed and by including the adhesive where desired as taught by Weber in order to provide an assembly having an improved level of resistance to separation by way of increased strength and increased composite function because doing so would create a more reliable assembly.

Claim 107 rejected under 35 U.S.C. 103 as being unpatentable over Hagen.
As per claim 107 Hagen teaches the limitation according to claim 93, but fails to explicitly disclose:
wherein the laterally expandable portion is adhered to the outer edge surface of the foam strip at a plurality of laterally spaced locations.
In a separate embodiment Hagen the use of a plurality of spaced locations to adhere the cover to the underlying foam, specifically:
wherein the laterally expandable portion (sealing strip 118, FIG. 6) is adhered (adhesive 121, FIG. 6) to the outer edge surface of the foam strip (backer 116, unidentified FIG. 6) at a plurality of laterally spaced locations (see 121, 121, FIG. 6; these are recognized as "a plurality of laterally spaced locations" because these locations are spaced at least somewhat in two dimensions around the downwardly extending portion of the strip 118).
It would have been obvious to one of ordinary skill in before the effective filing date to modify the assembly of Hagen by including the plurality of spaced locations as taught by Hagen in order to greatly improve the adhesion between the seal and the backing while requiring a minimum contact amount of between the seal and the backing because this improve the ability of the seal to flex without separation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH J. SADLON/Examiner, Art Unit 3635